          Case 1:18-cv-12001-GBD-SN Document 20 Filed 09/10/19 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK


    In re Terrorist Attacks on September 11, 2001                  03-md-1570 (GBD)(SN)
                                                                           ECF Case


    This document relates to:                                      18-cv-12001 (GBD)(SN)
                                                                           ECF Case
    Aronow, et al v. Islamic Republic of Iran

DECLARATION IN SUPPORT OF ARONOW PLAINTIFFS’ MOTION FOR ENTRY OF
PARTIAL FINAL DEFAULT JUDGMENTS AGAINST THE ISLAMIC REPUBLIC OF
                IRAN AS TO LIABILITY AND DAMAGES

          NOEL J. NUDELMAN, Esquire, hereby states under penalty of perjury that:

          1.     I am a member of the law firm of Heideman Nudelman & Kalik, PC, attorneys for

the Plaintiffs in the above-captioned matters. I submit this Declaration in support of this motion

on behalf of the Plaintiffs identified in Exhibit A (attached hereto) from the action titled Aronow,

et al., v. The Islamic Republic of Iran, 18-cv-12001 (GBD)(SN) (“Aronow”).

          2.     The form of this motion and the relief requested herein are intended to comply with

the following orders of this Court:

          a.     The Court’s order dated January 24, 2017 (ECF No. 34351), requiring that
                 “[a]ll further motions for final judgment against any defaulting defendant
                 shall be accompanied by a sworn declaration attesting that the attorney has
                 (1) complied with the due diligence safeguards [referenced in Section II.D.
                 of the January 23, 2017 letter from the Plaintiffs' Executive Committee
                 (ECF No. 3433)] and (2) personally verified that no relief has previously
                 been awarded to any plaintiff included in the judgment (or, if relief has been
                 awarded, the nature of that relief).” For compliance with the required sworn
                 declaration, please see paragraph 7, below.

          b.     The Court’s Order dated October 14, 2016 (ECF No. 3363) concerning the
                 amounts of solatium damage awards.



1
 Unless indicated differently, citations to ECF Nos. are to the docket in In re Terrorist Attacks on
September 11, 2001, 03-md-1570 (GBD)(SN).
          Case 1:18-cv-12001-GBD-SN Document 20 Filed 09/10/19 Page 2 of 3



          c.      The Court’s Order dated October 14, 2016 (ECF No. 3362) related to the
                  cases captioned as Bauer v. Al Qaeda Islamic Army, 02-CV-7236
                  (GBD)(SN) and Ashton v. al Qaeda Islamic Army, 02-CV-6977
                  (GBD)(SN).

          3.      The form of this motion and the relief requested herein are also consistent with the

form and relief requested and granted as to other plaintiffs in actions against Iran pending within

this Multi-District Litigation.

          4.      The sources of my information and the basis for my belief in my statements

contained herein are my personal involvement in this matter, my firm’s representation of the

Aronow Plaintiffs listed in Exhibit A, in connection with the September 11th terror attacks, other

court records relating to the In re Terrorist Attack on September 11, 2001 multidistrict litigation

to which these individuals are parties, my communications with other counsel for other plaintiffs

in the In re Terrorist Attack on September 11, 2001 multidistrict litigation, and conversations with

these plaintiffs and other family members of these plaintiffs. Any matters about which I lack

personal knowledge are asserted herein upon information and belief.

          5.      The Aronow Plaintiffs identified in Exhibit A are each family members (in this

instance, spouses, parents, children, and siblings (or the estate of a spouse, parent, child, or

sibling)) of decedents from the terrorist attacks on September 11, 2001, as indicated for each

person on Exhibit A.2

          6.      The solatium amounts set forth in Exhibit A are the figures this Court has

previously determined appropriate for solatium damages based on familial relationship to the

decedent. See, e.g., 03-md-1570, ECF Nos. 3175 at 2; 3300 at 1; 3358 at 9; 3363 at 16; 3399,

3666, and 4023.




2
    Exhibit A also includes the estates of solatium plaintiffs who are now deceased.
                                                       2
       Case 1:18-cv-12001-GBD-SN Document 20 Filed 09/10/19 Page 3 of 3



       7.      After reviewing the records available to me regarding other judgments entered by

this Court against the Iranian defendants, I have not identified any relief that has previously been

awarded to any particular plaintiff identified in Exhibit A.

       8.      Before filing this motion, I have (1) complied with the due diligence safeguards

referenced in Section II.D. of the January 23, 2017 letter from the Plaintiffs’ Executive Committees

(ECF No. 3433) and (2) personally verified that, based on my review of the records available to

me regarding other judgments entered by this Court against the Iranian defendants, no relief has

previously been awarded to any plaintiff included in the judgment.

       9.      Accordingly, I am filing contemporaneously with this Declaration a Proposed

Order of Judgment as to Liability in the Aronow case and for Partial Final Judgment on Behalf of

the Plaintiffs Identified in Exhibit A, conforming to the Court’s previous orders.

Dated: September 10, 2019



                                      /s/ Noel J. Nudelman __
                                             Noel J. Nudelman, Esq.
                                             HEIDEMAN NUDELMAN & KALIK, PC
                                             1146 19th Street, NW, Fifth Floor
                                             Washington, DC 20036
                                             Tel: (202) 463-1818
                                             Fax: (202-) 463-2999
                                             E-mail: njnudelman@hnklaw.com




                                                 3
